UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1345



ALEXANDER YURYEVICH SOZONOV,

                                                          Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-470-758)


Submitted:   November 5, 2004          Decided:     December 10, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alberto   Manuel  Benitez,   THE  GEORGE   WASHINGTON   UNIVERSITY
IMMIGRATION CLINIC, Washington, D.C., for Petitioner.     Peter D.
Keisler, Assistant Attorney General, Emily Anne Radford, Assistant
Director, Aviva L. Poczter, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alexander Yuryevich Sozonov, a native and citizen of

Russia, petitions for review of the Board of Immigration Appeals’

(“Board”) order affirming the immigration judge’s decision denying

asylum, withholding of removal and withholding under the Convention

Against Torture.     For the reasons discussed below, we deny the

petition for review.

           The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).          We have reviewed the Board’s

decision   and     the    immigration     judge’s    decision     and    the

administrative record and find the record supports the conclusion

that Sozonov failed to establish eligibility for asylum on a

protected ground.    See 8 C.F.R. § 1208.13(a) (2004) (stating that

the burden of proof is on the alien to establish his eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

Because the decision in this case is not manifestly contrary to

law, we cannot grant the relief Sozonov seeks.*

           Accordingly,    we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions




     *
      Sozonov fails to challenge the Board’s denial of his
applications for withholding from removal and withholding under the
Convention Against Torture. Accordingly, he has abandoned any such
challenge.

                                  - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -